Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated January 9, 2009, which, after a hearing to redetermine his sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to demonstrate that certain mitigating factors existed warranting a downward departure from his presumptive risk level two designation. Accordingly, the Supreme Court providently exercised its discretion in designating him a level two sex offender (see People v Lee, 77 AD3d 897, 898 [2010]; People v Donaldson, 66 AD3d 749, 750 [2009]; People v Williams, 49 AD3d 518 [2008]; cf. People v Abdullah, 31 AD3d 515, 516 [2006]). Rivera, J.E, Skelos, Florio and Austin, JJ., concur.